Citation Nr: 0125846	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from May 
14, 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for the 
veteran's PTSD and assigned a 30 percent disability rating, 
effective from May 14, 1997.

The Board notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in September 1999.  He was originally 
scheduled for a Travel Board hearing on June 15, 2001.  
However, a Report of Contact in the claims folder, dated June 
14, 2001, noted that the veteran would not be able to attend 
the hearing and requested that it be rescheduled.

The hearing was rescheduled for September 18, 2001, and the 
veteran was notified of the new date by way of a letter dated 
August 15, 2001.  A second "reminder" letter was sent to 
the veteran in September 2001.  The veteran failed to report 
for the scheduled hearing.  There is no evidence that the 
veteran requested a postponement of the hearing.  Further, 
the veteran has provided no evidence of good cause for his 
failure to appear.  Accordingly, the Board will adjudicate 
his claim based upon the evidence of record.  38 C.F.R. 
§ 20.704(d) (2000).

Finally, the Board notes that the RO denied the veteran's 
claims for entitlement to service connection for 
gastrointestinal esophageal reflux disorder, claimed as a 
burnt valve in the throat, indigestion, hearing loss, vision 
loss, hair loss, and loss of leg control due to exposure to 
Agent Orange in an August 2000 rating decision.  The basis of 
the denial was that the claims were not well grounded.  The 
standard for processing claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
Chapter 51 of United States Code), Public Law 106-475, 114 
Stat. 2096 (2000).  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  In addition, the 
VCAA provides that, in cases where claimants have a prior 
claim denied as not well grounded, they have two years from 
the date of the enactment of the VCAA to request re-
adjudication of their claim under subsection 7(b) of the 
VCAA.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares that occur 
daily, flashbacks and depression, with a history of anxiety 
attacks.

2.  The veteran's PTSD is not manifested by reduced 
reliability and productivity because of symptoms such as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.326, 3.327, 4.1-4.7, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1969 to 
August 1973.  He submitted his claim for service connection 
for a psychiatric disorder in May 1997.  He complained of 
severe flashbacks at that time.  He also said that he could 
not think or do things right.  His claim was denied as there 
was no evidence of a diagnosis of a psychiatric condition at 
that time.

The veteran submitted a claim for entitlement for service 
connection for PTSD in January 1998.  He alleged that he 
suffered from PTSD related to his service in the Republic of 
Vietnam.

Associated with the claims folder at that time were VA 
outpatient treatment records dated in January 1998.  The 
records reflect that the veteran reported experiencing 
flashbacks beginning approximately four years earlier.  He 
was noted to be under a lot of stress at the time as he had 
been laid off from work for several weeks.  

The veteran was afforded a VA psychiatric examination in 
April 1998.  The veteran related several stressors related to 
his service in the Republic of Vietnam where he served as a 
military policeman.  He said that he had experienced daily 
nightmares for the past four years.  He said that he did not 
want to go to sleep because of the nightmares.  He worked 
hard to avoid thoughts about Vietnam but was not always 
successful.  The veteran related that he had some friends but 
not many hobbies.  He said that he had received VA outpatient 
treatment and medications in the last year but could not 
recall the names of the medications.  He also said that he 
had taken an overdose in July 1997 but did not seek any 
treatment afterwards and did not give the examiner any reason 
for the overdose.  The veteran gave an employment history 
going back to when he left active duty.  He had worked for 24 
years as a truck driver and with his then-current employer 
for three months.  He was in his second marriage.  The first 
marriage lasted 20 years.  He was in the eighth year of his 
second marriage.

Objectively, the examiner noted that the veteran was casually 
dressed and tired looking.  He was cooperative and well 
oriented times three.  His memory seemed to be intact.  His 
affect appeared to be somewhat depressed.  The veteran 
claimed that his nightmares would awaken him and he would 
hear yelling and screaming of a little girl that was killed.  
The veteran denied any delusions, obsessions, panic attacks, 
or compulsive behavior.  The examiner provided a diagnosis of 
PTSD with depression.  He also assigned a Global Assessment 
of Functioning (GAF) score of 51-60.  The examiner stated 
that the veteran displayed moderate symptoms of nightmares.  
He also noted that the veteran felt that he might not be able 
to hold a job long because of poor sleep.

The veteran was granted service connection for PTSD by way of 
a rating decision dated in July 1998.  He was assigned a 30 
percent disability rating, effective from May 14, 1997.

The veteran submitted a statement in March 1999 claiming that 
he was having a lot of problems with his "condition" and 
that he had missed a lot of work.  

Associated with the claims folder are VA outpatient treatment 
records for the period from June 1998 to April 1999.  An 
entry dated in October 1998 noted that the veteran complained 
of depression and increased flashbacks.  He denied any 
suicidal or homicidal thoughts.  Entries dated in March 1999 
reported that the veteran was having marital problems.  He 
was noted to be alert, oriented in all spheres, with normal 
speech, full affect, and a neutral mood.  His thought content 
was noted to be logical and goal-directed with no lethality, 
or psychosis.  His insight and judgment were described as 
intact.  Additional records show complaints involving 
physical problems, specifically a hernia and a fracture of 
the right great toe.  The toe fracture occurred at the 
veteran's place of employment when he dropped a weight on his 
toe.

A psychology assessment, dated in April 1999, noted that the 
veteran was neatly and cleanly dressed and groomed.  He was 
well oriented.  He spoke freely, fluently and spontaneously 
without pressing.  His thought progression was logical, 
relevant and goal-directed.  Thought content was described as 
without suicidal, homicidal or cognitive/perceptual 
distortion.  Memory was grossly intact with no overt 
emotional extremes.  His affect was animated and appropriate.  

The veteran was afforded a VA psychiatric examination in 
April 1999.  The veteran related a history of treatment at 
the Chillicothe, Ohio, VA medical center (VAMC).  He denied 
any inpatient psychiatric treatment.  He said that he was 
taking three psychiatric medications but could not name the 
medications.  He complained that his symptoms were getting 
worse.  He also told the examiner that he had recently had a 
motor vehicle accident because he had a flashback while 
driving and hit the car in front of him.  The veteran lived 
with his common-law wife and their daughter.  He worked as a 
truck driver but had been off for two weeks because of a 
broken foot.

The veteran was noted to be casually dressed and displayed 
appropriate hygiene.  He was alert and oriented.  The 
examiner said that the veteran was mildly guarded at first 
but became more cooperative.  He was mildly fidgety.  His 
speech was logical and goal directed.  His behavior during 
the interview was appropriate and he displayed no impulsive 
behavior.  His affect was full and his mood was both mildly 
anxious and mildly dysphoric.  The veteran admitted to neuro-
vegative symptoms of depression, which were chronic, 
including difficulty concentrating, chronic insomnia, 
intermittent low self-esteem, and intermittent anhedonia.  
The examiner said that the veteran's concentration appeared 
to be intermittent and difficult to assess during the 
interview.  The veteran denied any current suicidal or 
homicidal ideation.  He denied any classic symptoms of mania.  
He admitted to a history of anxiety attacks.  The examiner 
stated that there were no signs or symptoms of a thought 
disorder.  The veteran denied any auditory or visual 
hallucinations although he described an experience, which the 
examiner said was an auditory flashback.  The veteran denied 
any history of obsessions, compulsions, rituals or any other 
classical symptoms of obsessive-compulsive disorder.  His 
immediate memory was three out of three objects at one and 
three minute intervals, respectively.  The examiner said that 
the veteran gave appropriate answers to questions testing his 
formal judgment.  The veteran's insight was determined to be 
fair.

The examiner provided a diagnosis of chronic PTSD.  He noted 
that the symptoms appeared to be getting worse lately.  He 
also provided a current GAF score of 40 and said that the 
highest GAF score in the past year was 60.  The examiner went 
on to say that he estimated the veteran's current GAF at 40 
because he had major impairments in several areas including 
his social relations as well as his ability to perform 
certain tasks such as driving.  The veteran's wife described 
him as increasingly isolated and increasingly depressed.  The 
examiner also cited to the veteran's motor vehicle accident 
as evidence that his symptoms were fairly serious at the time 
of the examination.  The examiner also stated that when the 
veteran's symptoms were less fulminated, he appeared to 
function with a GAF score of 60, which included more moderate 
symptoms.  Therefore, the veteran's GAF would range from 40 
to 60 in the previous 12 months.

The RO maintained the veteran's 30 percent disability rating 
in May 1999.  The veteran submitted his notice of 
disagreement in June 1999.  He said that his psychologist 
told him that he should not be driving trucks with all of the 
problems he had.  The veteran added that this was being put 
"on file" so that he might be able to get started in a new 
profession.

The veteran submitted an informal claim for nonservice-
connected pension benefits in September 1999.  He listed a 
number of physical problems that precluded further 
employment.  The veteran listed a back problem, pain and loss 
of grip in both hands, hernia, right leg and right foot 
problems, as well as his taking heavy medications.  He did 
not allege that he was unable to work as a result of any of 
his PTSD symptomatology.  However, a Report of Contact, dated 
in October 1999, recorded that the veteran claimed he could 
not longer work because of his back, hernia and PTSD.  The 
veteran was ultimately awarded nonservice-connected pension 
benefits in October 1999 based on a combination of disorders, 
to include his PTSD at the 30 percent level.

Associated with the claims folder are VA records for the 
period from January 1998 to June 2000.  The records were 
received and placed in the claims folder at different times 
but for ease of assessing the evidence, they are summarized 
as follows.

The records dated prior to April 1999, are either duplicative 
of previous records or unrelated to the issue on appeal.  An 
entry dated in May 1999 shows that the veteran was sleeping 
eight hours per night.  His nightmares had disappeared but he 
still had flashbacks while driving in the daytime almost 
everyday.  He still felt depressed.  A mental status note 
indicates that the veteran was coherent and relevant.  He 
denied any suicidal ideation or psychotic symptoms but his 
affect was described as blunted.  He was described as neat, 
clean, calm and cooperative but he complained of nervousness 
that occurred whenever he was alone.

Another entry, dated in September 1999, reported that the 
veteran had been out of medications for two months.  He was 
experiencing an increase in flashbacks.  It was noted that he 
slept better when on his medications but not well.  His 
affect was described as blunted.  Social work therapy 
sessions in December 1999 and February 2000 reported that the 
veteran was anxious in December 1999.  He had been evaluated 
for chest pain and said that recent cardiovascular tests had 
not disclosed a cause for the pain.  He was noted to be 
anxious in February 2000 because of upcoming back surgery.  
The remainder of the treatment records reflected documented 
treatment for the veteran's back, neurological, 
cardiovascular, and surgical problems.  There were no further 
reports of psychiatric/psychological treatment.  Moreover, 
the many clinical entries regarding the unrelated issues did 
not contain any substantive references to any PTSD 
symptomatology.

The Board notes that the veteran did not allege at any time, 
subsequent to his June 1999 notice of disagreement, that he 
had received continued care of his PTSD or that there were 
outstanding records that would support his contentions for a 
higher rating.  The veteran submitted a statement in October 
1999 that he felt that his symptoms were worse than was 
reflected on his VA examination.  He also said that he was 
unable to work due to his PTSD.  He felt that a higher rating 
was in order due to his allegations that he could not work 
due to increased PTSD symptoms.

The Board also notes that the veteran submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) in November 1999.  The 
veteran indicated that he last worked in June 1999.  This is 
contemporaneous with VA outpatient records, which denote that 
the veteran suffered a back injury in June 1999 that lead to 
his not returning to work.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2001).  Under Diagnostic Code 9411 a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The evidence of record does not support a higher rating for 
the veteran's PTSD.  The results of the two VA PTSD 
examinations clearly demonstrate that his current 
symptomatology, at best, more nearly approximates the 
criteria for a 30 percent rating.  The April 1998 VA 
examination reported that the veteran's predominant symptom 
was nightmares, on a daily basis.  They interfered with his 
ability to sleep.  The veteran was assigned a GAF score of 
51-60 for what the examiner termed were moderate symptoms.

The April 1999 VA examination also reported daily nightmares 
as the predominant symptom for the veteran.  Flashbacks were 
noted to be increased as well.  The examiner assigned a GAF 
score of 40 at the time of the interview but noted that the 
veteran would have a more appropriate score of 60 when his 
symptoms were less fulminant.

A review of the outpatient treatment records shows that the 
veteran's ability to sleep was improved with the use of 
medications.  He experienced a return to nightmares only 
after not being on his medications.  The remaining records do 
not show the veteran with frequent visits or report any 
increase in symptomatology.  Moreover, the records do not 
show that the veteran's PTSD interfered with his ability to 
work in a manner beyond that expected of a claimant with a 30 
percent rating.  The veteran's ability to work was affected 
by his broken toe in April 1999 and his injured back in June 
1999.  No evidence suggests that he experiences reduced 
reliability and productivity of the level contemplated by the 
criteria for a 50 percent rating.  In fact, the evidence of 
record does not show that the veteran exhibits the symptoms 
typical of the 50 percent rating.  This is so throughout the 
period since the award of service connection effective from 
May 14, 1997.  Fenderson, supra.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 (2001).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, which became 
effective during the pendency of this appeal (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477(1999), 
opinion withdrawn and appeal dismissed sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

Under newly codified 38 U.S.C.A. § 5102 and newly published 
38 C.F.R. § 3.159(b)(2), the Secretary has a duty to notify a 
claimant if their application for benefits is incomplete.  
The notice must inform the applicant of any information 
necessary to complete the application.  In this case, the 
application is complete.  There is no outstanding information 
required, such proof of service, type of benefit sought, or 
status of the appellant, to complete the application.  

Newly codified 38 U.S.C.A. § 5103 requires certain notices be 
provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.  

In regard to the duty to provide notice, the veteran 
submitted his original claim for compensation benefits for a 
psychiatric disorder in May 1997.  His claim was denied based 
on the evidence of record at that time, consisting of service 
medical and VA records.  He submitted a specific claim for 
service connection for PTSD in January 1998.  Army personnel 
records were received and associated with the claims folder, 
as were VA outpatient records.  He was afforded a VA 
examination in April 1998.  The veteran's claim was granted 
in July 1998.  A 30 percent rating was assigned with an 
effective date of May 1997.  Notice of this action was 
provided in August 1998.  This included the rating criteria 
used to establish his initial disability rating.  

The veteran submitted a statement in March 1999 requesting 
that his VA treatment records be obtained because he felt 
that he should have an increase in his disability rating.  
Additional VA records were obtained.  Further, the veteran 
was afforded a VA compensation and pension (C&P) examination 
in April 1999.  His claim was denied in May 1999 and notice 
of the denial and the reasons and bases for the denial 
transmitted that same month.  The veteran submitted his 
notice of disagreement in June 1999. 

The veteran was notified in the statement of the case issued 
in August 1999 of the provisions of law relied on, the facts 
developed in the case, and of the reasoning used in reaching 
a decision on not assigning a higher rating for his service-
connected PTSD.  Subsequent supplemental statements of the 
case issued in October 1999, February 2000, March 2000, and 
May 2000 all addressed the status of the claim, the evidence 
developed, and the reasons and bases for the continued denial 
of the claim.  

The veteran indicated treatment from VA for a number of 
medical problems.  The RO sought all such records and 
obtained them.  The veteran alleged in his notice of 
disagreement that his VA psychologist had said he should not 
be in the trucking business.  The veteran was advised in the 
August 1999 statement of the case to provide a statement from 
the psychologist to that effect.  The veteran did not submit 
anything in response to the RO's guidance.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has submitted 
numerous lay statements in response to the notice provided.  
All records identified by the veteran were obtained.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA.

The duty to assist claimants in obtaining evidence under the 
VCAA is codified under 38 U.S.C.A. § 5103A (West Supp. 2001) 
and established by regulation at 38 C.F.R. § 3.159(c)-(e).  
66 Fed. Reg. 45630-32.  This section of the VCAA and new 
regulation set forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits or examinations are required in order to properly 
adjudicate a claim.  However, in this case there is no 
outstanding evidence to be obtained, either by the VA or the 
veteran.  The veteran's SMRs have been obtained.  No private 
treatment records were identified by the veteran.  VA 
treatment records for the period from January 1998 to June 
2000 have been obtained and associated with the claims 
folder.  The veteran has been afforded two VA examinations in 
1998 and 1999, respectively.

The veteran was given the opportunity to testify at a Travel 
Board hearing but failed to report.  This was after 
arrangements were made to reschedule the hearing date.  He 
has not identified any other sources of evidence that would 
support his claim.  

The Board notes that the veteran's representative noted that 
the last VA C&P examination occurred in April 1999.  It was 
suggested in the alternative that, if a higher rating was not 
established, a more recent examination was required.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  VA 
regulations do not require that a claimant undergo 
reexamination in all cases, but rather only when there is 
evidence suggesting a material change in the veteran's 
disability.  38 C.F.R. §§ 3.326(a) and 3.327(a) (2001).  

The Board finds that a new examination is not required.  In 
Green, the issue involved establishing service connection for 
a condition that required a medical examination as part of 
the VA's duty to assist in order to "clarify the diagnostic 
doubt."  Id.  Unlike the Green case, the issue here involves 
a higher rating for a service-connected disability.  The 
veteran is already service-connected for PTSD and a medical 
opinion as to whether or not the condition is related to 
service is not required.  The only issue for consideration is 
whether there is evidence to show that he meets the criteria 
for a higher disability rating.

In that regard, the veteran has had outpatient treatment for 
his PTSD from January 1998 to June 2000.  The outpatient 
treatment records are adequate for an evaluation of the 
status of the veteran's symptomatology in combination with 
the two VA examination reports of record.  The VA records 
contain an abundance of information regarding medical care 
provided for the veteran's several physical problems.  A 
careful reading of those records does not suggest an increase 
in PTSD symptoms.  Further, the actual social work and 
psychological treatment records provide adequate assessments 
of the veteran's symptomatology to permit a fair adjudication 
of the veteran's claim.  Finally, the veteran has not 
submitted any evidence to indicate that he has experienced an 
increase in symptoms that would require that he be provided 
with a new VA examination.  See Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999) (no examination required in absence of 
evidence showing some increase in disability).

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any such 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty to assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  



ORDER

A higher rating for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

